Citation Nr: 0520836	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  00-16 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the calculated amount of 
$6,234.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from January 1943 to December 1945, and who 
died in October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises of 
the Regional Office (RO) in Atlanta, Georgia, which denied 
waiver of recovery of the overpayment in the calculated 
amount of $7,880 because of bad faith.

In May 2001 the Board remanded the appeal for additional 
development.  In October 2001 the appellant was notified that 
her entitlement to improved death pension benefits had been 
recalculated, beginning February 1, 1996.  She was notified 
of adjustments that were made to her award.  As a result of 
the overpayment recalculation in October 2001 the original 
overpayment in the calculated amount of $7,880 was reduced by 
$1,646, leaving an overpayment in the calculated amount of 
$6,234.


FINDINGS OF FACT

1.  The appellant was in receipt of wages during 1996, but 
she did not report this income to VA.

2.  The appellant's failure to notify VA of her receipt of 
wages during 1996 was done with knowledge that the likely 
consequences of that failure would be that she would continue 
to receive a higher rate of Improved Death Pension even 
though she was aware that a reduction in her Improved Death 
Pension was required if she had an increase in her income.


CONCLUSION OF LAW

Bad faith on the part of the appellant precludes waiver of 
recovery of an overpayment of Improved Death Pension Benefits 
in the calculated amount of $6,234.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.965(b)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1995 the appellant submitted an application for 
Improved Death Pension Benefits.  She indicated that her only 
income was Social Security benefits in the monthly amount of 
$289.  She reported that she did not have any earnings and 
did not expect any for the 12-month period from the date the 
claim was signed.

By official letter, dated in August 1995, the appellant was 
notified that she had been awarded Improved Death Pension 
Benefits.  She was informed that the award was based upon her 
Social Security income in the annual amount of $3,468.  She 
was also informed that the award was based upon zero other 
income, including zero earned income.  She was further 
informed that the maximum annual rate of income was $5,386 
and that the VA pension made up the difference between her 
countable annual income and the maximum annual rate.  She was 
informed that she could determine her monthly payment rate by 
subtracting her countable annual income from the maximum 
annual rate and dividing the answer by 12.  The appellant was 
also informed that her VA pension depended upon her total 
family income which included her income and that of any 
dependents.  VA must adjust her payments whenever that income 
changed.  She was informed that she must notify VA 
immediately if income is received from any source other than 
that shown in the letter.  She must also report any changes 
in the income shown in the letter.  Her failure to promptly 
tell VA about her income changes could create an overpayment 
which would have to be repaid.  

In a statement, dated in November 1999, the appellant 
indicated that she had affirmed the fact that she had 
received wages of $6,004 during 1996.  She indicated that she 
had also received a retirement benefit previously that she 
had reported.  

In December 1999 the appellant was notified that VA had 
verified that she received additional income of $6,004 during 
1996.  She was informed that this exceeded the maximum income 
allowed by law for 1996.  Therefore, her benefits were being 
terminated effective February 1, 1996.  The adjustment 
resulted in an overpayment which would have to be paid by the 
appellant.

In February 2000 the appellant submitted a statement and 
financial status report requesting waiver of recovery of the 
overpayment.

In March 2000 the appellant was notified that waiver of 
recovery of the overpayment in the calculated amount of 
$7,880 had been denied because of bad faith.  In April 2000 
the appellant submitted a notice of disagreement with that 
denial.

In the appellant's substantive appeal, received in July 2000, 
she indicated that there was no malice in her failure to 
report the 1996 wages.  Rather, she did not fully comprehend 
the letter she received from VA as they were written in very 
legalistic and complex terms.  If she had fully understood 
she would have gladly reported any and all income from non-VA 
sources.

The RO recalculated the overpayment in October 2001.  The 
recalculation resulted in a reduction of $1,646.  Thus, the 
current overpayment is in the calculated amount of $6,234.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there is bad 
faith on the part of the person having an interest in 
obtaining a waiver of such recovery or the collection of such 
indebtedness.  38 U.S.C.A. § 5302 (West 2002).  Bad faith 
"generally describes unfair or deceptive feeling by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefit/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the Government."  38 C.F.R. 
§ 1.965(b)(2).

The RO has found that there was bad faith on the part of the 
appellant in causing the overpayment.  The record indicates 
that the appellant was notified in August 1995 that her VA 
pension benefit was directly related to her annual income and 
that she must promptly notify VA if there was any change in 
her income.  The record indicates that this notification to 
the appellant clearly and plainly described the relationship 
between her income and VA pension, as well as clearly and 
plainly identifying that the award was based solely upon 
Social Security benefits and zero earned income.  Although 
the appellant has asserted that she did not understand the 
communication because it was legalistic in nature, the Board 
concludes that the August 1995 letter to the appellant is not 
written in a legalistic manner, but rather, is written 
plainly and in lay person terminology.  Further, the Board 
concludes, after a review of the record on appeal, that the 
appellant has not had any difficulty in understanding 
communications to her during the appellate process.  
Therefore, the Board concludes that a preponderance of the 
evidence supports the finding that it is clear that the 
appellant was fully aware that if her wages had been known to 
VA and considered in calculating her countable annual income 
she would have received a reduced pension rate.  

A preponderance of the evidence supports the conclusion that 
the appellant was well aware of her obligation to report her 
receipt of wages during 1996.  A preponderance of the 
evidence also supports the conclusion that the appellant was 
aware that, if her wages were considered, she would receive a 
reduced rate of pension.  A preponderance of the evidence 
supports the conclusion that the August 1995 letter was 
completely understandable by any lay person, including the 
appellant, based upon her responses received during the 
appellate process of this claim.  

In order for the appellant to be guilty of fraud, 
misrepresentation, or bad faith, the evidence must reflect a 
certain intent on her part to accomplish the object of 
continued receipt of pension by intentionally providing 
inaccurate or false information to the VA or by remaining 
silent with evidence indicating that she was aware that such 
silence would mislead VA into continuing a greater award than 
to which she was entitled.  With consideration of the above, 
a preponderance of the evidence supports a finding that the 
appellant was aware that if she reported her receipt of 
wages, it would cause a reduction in her pension award.

On the basis of the above analysis, a preponderance of the 
evidence reflects that the appellant was aware that if she 
did not inform VA of her receipt of wages, she would continue 
to receive an Improved Death Pension Benefit at a greater 
rate than she would if she informed VA of her receipt of 
wages.  As a result of the appellant's silence, she was paid 
an amount of improved death pension benefits greater than to 
which she was entitled, resulting in a loss to the 
Government.  Therefore, the appellant acted in bad faith and 
waiver of recovery of the overpayment of improved death 
pension benefits is precluded without consideration of equity 
and good conscience.

The Board observes that the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5100 et seq. (West 2002), is not 
applicable to the issue currently before the Board.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).




ORDER

Waiver of recovery of the overpayment of Improved Death 
Pension Benefits in the calculated amount of $6,234 is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


